248 U.S. 65 (1918)
WATTERS
v.
PEOPLE OF THE STATE OF MICHIGAN.
No. 58.
Supreme Court of United States.
Submitted November 19, 1918.
Decided December 9, 1918.
ERROR TO THE SUPREME COURT OF THE STATE OF MICHIGAN.
*66 Mr. Maurice B. Dean for plaintiff in error.
No appearance for defendant in error.
MR. JUSTICE HOLMES delivered the opinion of the court.
The plaintiff in error was complained of for having engaged in peddling goods and having canvassed and taken orders from house to house for the sale of goods in the city of Munising, Michigan, without having received a license as required by a city ordinance. It may be assumed that much the greater part of his business was interstate commerce and free from any obligation that the ordinance imposed. But in the course of his business he did sell two cans of toilet cream that were at rest in the State before the sale, and it is admitted that this transaction was not protected from state legislation. Bacon v. Illinois, 227 U.S. 504. On this ground the Supreme Court of the State sustained a conviction and fine. 192 Michigan, 462. The ordinance makes it unlawful to engage in peddling any goods or to canvass from house to house for the sale of property on subscription without a license, which may be had on payment of specified fees. The plaintiff in error argues that the application of this law should be determined by the general course of business, not by an isolated transaction, and the argument has force. It depends, however, on the construction of the ordinance, and as the State Court has construed it to apply to and forbid the act proved, the judgment must be affirmed.
Judgment affirmed.